 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                  No. CR-18-0722-TUC-BGM
10                       Plaintiff,
11   v.                                         AMENDED ORDER
                                                (Amended to reflect Superseding
12   James Alan Springer,                       Information)
13                       Defendant.
14
15          Currently pending before the Court is the Government’s Motion to Dismiss
16   Information (Doc. 56). Having reviewed the same, IT IS HEREBY ORDERED that the
17   Government’s Motion (Doc. 56) is GRANTED.
18          IT IS FURTHER ORDERED that the Superseding Information (Doc. 5) as to
19   Defendant James Alan Springer is DISMISSED WITHOUT PREJUDICE.
20          IT IS FURTHER ORDERED that all other pending motions are denied as moot
21   and any hearings are vacated.
22          Dated this 11th day of September, 2019.
23
24
25
26
27
28
